 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7    TAMMY R.,

 8                                      Plaintiff,              CASE NO. C19-5936-MAT

 9              v.
                                                                ORDER RE: SOCIAL SECURITY
10    ANDREW M. SAUL,                                           DISABILITY APPEAL
      Commissioner of Social Security,
11
                                        Defendant.
12

13          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

14   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

15   applications for Disability Insurance Benefits (DIB) and Supplemental Security Insurance (SSI)

16   after a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision,

17   the administrative record (AR), and all memoranda, this matter is AFFIRMED.

18                                 FACTS AND PROCEDURAL HISTORY

19          Plaintiff was born on XXXX, 1967. 1 She completed high school and some college. (AR

20   39.) She does not have past relevant work. (AR 24.)

21          Plaintiff filed for DIB and protectively for SSI on February 14, 2017, alleging disability

22   beginning June 30, 2000. (AR 16, 75.) The application was denied initially and on reconsideration.

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1   ALJ Allen G. Erickson held a hearing on December 4, 2018, taking testimony from plaintiff and a

 2   vocational expert (VE). (AR 33-70.) On January 3, 2019, the ALJ issued a decision finding

 3   plaintiff not disabled. (AR 16-26.) The ALJ noted plaintiff’s amended alleged onset date of

 4   February 14, 2017 and withdrawal of her DIB application.

 5          Plaintiff timely appealed. The Appeals Council denied the request for review on August

 6   6, 2019 (AR 1-5), making the ALJ’s decision the final decision of the Commissioner. Plaintiff

 7   appealed this final decision of the Commissioner to this Court.

 8                                           JURISDICTION

 9          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

10                                             DISCUSSION

11          The Commissioner follows a five-step sequential evaluation process for determining

12   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

13   be determined whether the claimant is gainfully employed. The ALJ found plaintiff had not

14   engaged in SGA since the alleged onset date. At step two, it must be determined whether a

15   claimant suffers from a severe impairment. The ALJ found plaintiff’s major depressive disorder

16   and generalized anxiety disorder severe. Step three asks whether a claimant’s impairments meet

17   or equal a listed impairment. The ALJ found plaintiff’s impairments did not meet or equal a listing.

18          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

19   residual functional capacity (RFC) and determine at step four whether the claimant demonstrated

20   an inability to perform past relevant work. The ALJ found plaintiff able to perform a full range of

21   work at all exertional levels, with non-exertional limitations. She can understand, remember, and

22   apply short, simple instructions. She can make simple decisions and perform routine tasks, but

23   not in a fast-paced, production type environment. She can withstand exposure to occasional



     ORDER
     PAGE - 2
 1   workplace changes. She can occasionally interact with the general public and co-workers.

 2   Because plaintiff had no past relevant work, the ALJ proceeded to step five.

 3          At step five, the burden shifts to the Commissioner to demonstrate the claimant retains the

 4   capacity to make an adjustment to work that exists in significant levels in the national economy.

 5   With the VE’s assistance, the ALJ found plaintiff able to perform other jobs, such as work as a

 6   marker, garment sorter, and laundry sorter, and therefore not disabled.

 7          This Court’s review of the ALJ’s decision is limited to whether the decision is in

 8   accordance with the law and the findings supported by substantial evidence in the record as a

 9   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

10   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

11   by substantial evidence in the administrative record or is based on legal error.”) Substantial

12   evidence means more than a scintilla, but less than a preponderance; it means such relevant

13   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

14   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

15   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

16   F.3d 947, 954 (9th Cir. 2002).

17          Plaintiff avers error in the consideration of the medical opinion evidence. She requests

18   remand for further proceedings. The Commissioner argues the ALJ’s decision has the support of

19   substantial evidence and should be affirmed.

20                               Medical Opinion of Jeremy Senske, Psy.D.

21          In general, more weight should be given to the opinion of a treating doctor than to a non-

22   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

23   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where not contradicted by another



     ORDER
     PAGE - 3
 1   doctor, a treating or examining doctor’s opinion may be rejected only for “‘clear and convincing’”

 2   reasons. Id. (quoted source omitted). Where contradicted, the opinion may not be rejected without

 3   “‘specific and legitimate reasons’ supported by substantial evidence in the record for so doing.”

 4   Id. at 830-31 (quoted source omitted). Plaintiff argues the ALJ committed harmful error by

 5   rejecting the opinion of examining psychologist Jeremy Senske, Psy.D.

 6          Plaintiff was evaluated by Dr. Senske on July 1, 2017. (AR 689-92.) Dr. Senske reviewed

 7   records and conducted a mental health examination. He found plaintiff’s ability to reason

 8   “somewhat impaired at this time due to significant anxiety, poor processing, and poor tracking.”

 9   (Id.) He found plaintiff not able to sustain concentration and persistence over lengthy periods of

10   time because of difficulties with understanding and memory due to anxiety and severe depression.

11   Dr. Senske evaluated plaintiff as impaired in social interaction and adaptive abilities related to her

12   struggle to engage in activities and retain new information.

13          The ALJ gave “only some weight” to Dr. Senske’s “somewhat vague” opinion, noting the

14   psychologist gave no opinion on the specific degree of limitations in plaintiff’s mental functioning.

15   (AR 24.) While the ALJ found Dr. Senske’s opinion consistent with plaintiff’s abnormal mental

16   status examination (MSE) findings during the psychologist’s evaluation, those findings contrasted

17   with plaintiff’s generally normal mental functioning throughout her treatment history. The ALJ

18   gave more weight to those historical treatment notes because they were prepared in accordance

19   with treatment for “actual complaints of symptoms, rather than findings in a consultative exam

20   that was performed solely for purposes of assessing the claimant’s entitlement to supplemental

21   security income.” (Id.) The also found Dr. Senske’s opinion inconsistent with records showing

22   plaintiff’s improvement and positive response to treatment.

23          Plaintiff argues the ALJ’s reasoning lacks substantial evidence support. Plaintiff disputes



     ORDER
     PAGE - 4
 1   the ALJ’s conclusion that Dr. Senske’s MSE is contradicted by similar examinations in her medical

 2   history.   The Court, however, finds the ALJ’s characterization well-supported.               The ALJ

 3   specifically cited a Mental Health Progress Note from Aberdeen Mental Health just a few weeks

 4   after Dr. Senske’s evaluation which noted plaintiff’s presentation “in a euthymic mood which is a

 5   change from her prior sessions where she presented as nervous, high anxiety and depression”. (AR

 6   697.) Several months before Dr. Senske’s evaluation, plaintiff presented to SeaMar Community

 7   Health Center Mental Health Services with “a friendly manner, with good eye contact, normal rate

 8   of speech, appropriate affect and euthymic mood”. (AR 711-12, 714-15.) In 2018, plaintiff

 9   presented to SeaMar Aberdeen as “able to articulate well with normal speech/language, rate,

10   volume and coherence, associations are intact, no evidence of hallucinations, delusions, obsessions

11   or homicidal/suicidal ideation and displays ability to recall recent and remote events and fund of

12   knowledge is intact.” (AR 734.) Records from the Olympia Multi-Specialty Clinic in 2018 record

13   “normal judgment and insight. Oriented to recent, remote memory. Mood is normal.” (AR 921).

14   These findings were in fact contradictory to Dr. Senske’s evaluation.

15           “Generally, the more consistent a medical opinion is with the record as a whole, the more

16   weight [the ALJ] will give to that medical opinion.” 20 C.F.R. § 416.927(c)(4). While plaintiff

17   urges another interpretation of these treatment records, the ALJ is responsible for assessing the

18   medical evidence and resolving any conflicts or ambiguities in the record. See Treichler v. Comm'r

19   of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014); Carmickle v. Comm’r of SSA, 533 F.3d

20   1155, 1164 (9th Cir. 2008).

21           Plaintiff also disputes the ALJ’s characterization of Dr. Senske’s opinion as vague, but the

22   ALJ reasonably found Dr. Senske’s opinion plaintiff was “somewhat impaired” to lack sufficient

23   specificity to reliably assist the evaluation of plaintiff’s functional capacity. Plaintiff suggests this



     ORDER
     PAGE - 5
 1   rationale is inconsistent with the ALJ’s duty “to develop evidence” (Dkt. 8 at 3). However, “[a]n

 2   ALJ’s duty to develop the record further is triggered only when there is ambiguous evidence or

 3   when the record is inadequate to allow for proper evaluation of the evidence.” Mayes v.

 4   Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001). Plaintiff fails to show the opinion was

 5   ambiguous or the record insufficient for a decision.

 6          Finally, plaintiff contends it was inappropriate for the ALJ to assign less weight to Dr.

 7   Senske’s opinion because he was a one-time examiner. On the one hand, in considering the weight

 8   to afford a medical opinion, an ALJ may consider the extent to which a medical source is familiar

 9   with the other information in a claimant’s record. 20 C.F.R. § 416.927(c)(6). On the other hand,

10   the mere fact a medical source examined a claimant only once does not alone serve as a legally

11   sufficient basis to reject a medical opinion. See, e.g., Brown v. Berryhill, C17-1470, 2018 U.S.

12   Dist. LEXIS 158247 at *14 (W.D. Wash. Sep. 17, 2018); Ford v. Berryhill, C17-1343, 2018 U.S.

13   Dist. LEXIS 72244 at *5-6 (W.D. Wash. Apr. 30, 2018); Gopher v. Comm’r of Soc. Sec., 281 F.

14   Supp. 3d 1102, 1110 (E.D. Wash. 2017); Lopez v. Colvin, 194 F. Supp. 3d 903, 917 (D. Ariz. July

15   11, 2016). See also 20 C.F.R. § 416.927(c).

16          Impermissible reliance on the fact of a one-time examination may, however, be found

17   harmless where the ALJ provides other adequate reasons for rejecting a doctor’s opinion. Brown,

18   2018 U.S. Dist. LEXIS 158247 at *14-18. See also Gopher, 281 F. Supp. 3d at 1111-12 (three

19   erroneous reasons harmless given three other germane reasons offered for rejecting social worker’s

20   opinion); Henderson v. Astrue, 634 F. Supp. 2d 1182, 1194 (E.D. Wash. 2009) (three erroneous

21   reasons for rejecting physicians’ opinions harmless given provision of two adequate reasons). That

22   is, an ALJ’s error may be deemed harmless where it is “‘inconsequential to the ultimate

23   nondisability determination.’” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). See also



     ORDER
     PAGE - 6
 1   Carmickle, 533 F.3d at 1162-63 (where ALJ provides valid reasons supporting an assessment and

 2   substantial evidence supports the conclusion, an error in the assessment may be deemed harmless).

 3   In this case, the ALJ provided other valid reasons for rejecting Dr. Senske’s opinions, finding it

 4   insufficiently specific with regard to plaintiff’s mental functioning and contradicted by plaintiff’s

 5   medical history. These findings serve as specific and legitimate reasons sufficient for the ALJ’s

 6   evaluation of the opinion of Dr. Senske.

 7                                              CONCLUSION

 8          For the reasons set forth above, this matter is AFFIRMED.

 9          DATED this 3rd day of March, 2020.

10

11                                                         A
                                                           Mary Alice Theiler
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 7
